Exhibit 10.6

 

LANDAMERICA FINANCIAL GROUP, INC.

2000 STOCK INCENTIVE PLAN

 

Statement of Amendment

Effective May 26, 2004

 

Section 5.01 is amended to read as follows:

 

5.01

Maximum Number of Shares to be Awarded. Subject to the adjustment provisions of
Article XI and the provisions of (i) and (ii) of this Article V, up to 3,600,000
shares of Common Stock may be issued under the Plan. In addition to such
authorization, the following shares of Common Stock may be issued under the
Plan:

 

(i)

Shares of Common Stock that are forfeited under this Plan or the Prior Plan, and
shares of Common Stock that are not issued under this Plan or the Prior Plan
because of (x) a payment of cash in lieu of shares of Common Stock, (y) the
cancellation, termination or expiration of Grants and Awards, and/or (z) other
similar events under this Plan or the Prior Plan, shall be available for
issuance under this Plan; and

 

(ii)

If a Participant tenders, or has withheld, shares of Common Stock in payment of
all or part of the Option Price under an Option granted under this Plan or the
Prior Plan, or in satisfaction of withholding tax obligations thereunder, the
shares of Common Stock so tendered by the Participant or so withheld shall
become available for issuance under this Plan.

 

Notwithstanding (i) above, any shares of Common Stock that are authorized to be
issued under the Prior Plan but that are not issued or covered by Grants or
Awards under the Prior Plan, shall not be available for issuance under this
Plan.

 

Subject to the foregoing provisions of this Article V, if a Grant or an Award
may be paid only in shares of Common Stock, or in either cash or shares of
Common Stock, the shares of Common Stock shall be deemed to be issued hereunder
only when and to the extent that payment is actually made in shares of Common
Stock. However, the Committee may authorize a cash payment under a Grant or an
Award in lieu of shares of Common Stock if there are insufficient shares of
Common Stock available for issuance under the Plan.